IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-90,519-02


                         EX PARTE WILLIAM BAUCUM, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 16F0100-202-B IN THE 202ND DISTRICT COURT
                             FROM BOWIE COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of four counts of aggravated sexual assault and sentenced to

concurrent terms of thirty years’ imprisonment. Applicant, through habeas counsel, filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that his guilty pleas were involuntary, that trial counsel provided

ineffective assistance, and that he was denied due process. The habeas record contains a response

from trial counsel, but there are no credibility determinations from the trial court or trial court

findings resolving the disputed factual issues.
                                                                                                    2

       Applicant has alleged facts that, if true, might entitle him to relief. Accordingly, the record

should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). In developing the record, the trial court may use any means set out in

Article 11.07, § 3(d). The trial court shall make credibility determinations and shall make findings

of fact and conclusions of law as to Applicant’s habeas claims. The trial court may make any other

findings and conclusions that it deems appropriate.

       The trial court shall make its credibility determinations and findings of fact and conclusions

of law within ninety days from the date of this order. The district clerk shall then immediately

forward to this Court the trial court’s findings and conclusions and the record developed on remand,

including, among other things, affidavits, motions, objections, proposed findings and conclusions,

orders, and transcripts from hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any

extensions of time must be requested by the trial court and obtained from this Court.



Filed: March 11, 2020
Do not publish